SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period endedSeptember 30, 2007. o Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number: 000-32309 CABLE NET INC. (Exact name of small business issuer as specified in its charter) NEVADA 86-1010155 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 4500 Bankers Hall East 855 - 2nd Street S.W. Calgary, Alberta T2P 4K7 (Address of principal executive office) (Zip Code) 403- 298-3100 (Issuer's telephone number) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of outstanding shares of the issuer's common stock, $0.001 par value, as ofSeptember 30, 2007was 7,000,000. 1 CABLE NET, INC. (A DEVELOPMENT STAGE ENTERPRISE) Index to Financial Statements Page Part I Financial Information Item 1. Financial Statements: Condensed Balance Sheets -September 30, 2007 (unaudited) and December 31, 2006 3 Unaudited Condensed Statements of Operations for the three and nine months endedSeptember 30, 2007 and 2006, and cumulativefrom inception on December 31, 1998 throughSeptember 30, 2007 4 Unaudited Condensed Statements of Cash Flows for the nine months endedSeptember 30, 2007 and 2006, and cumulative from inception on December 31, 1998 throughSeptember 30, 2007 5 Statement of Stockholders' (deficit) for the period from December 31, 1998 toSeptember 30, 2007 (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Plan of Operation 8 Part II Other Information 8 Item 1. Legal Proceedings 8 Item 2. Changes in Securities 8 Item 6. Exhibits and Reports on Form 8-K 8 Signatures 8 2 PART I - FINANCIAL INFORMATION ITEM 2. FINANCIAL STATEMENTS: CABLE NET, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED BALANCE SHEETS September 30, December 31, 2007 2006 (unaudited) ASSETS CURRENT ASSETS - Prepaid Expenses $ 385 $ - LIABILITIES AND STOCKHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable $ - $ 244 Accounts payable - related parties 50,126 35,732 Total Current Liabilities 50,126 35,976 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' (DEFICIT) Common stock, par value $.001, 25,000,000 shares authorized, 7,000,000 issued and outstanding 7,000 7,000 Paid in Capital 17,600 17,600 (Deficit) accumulated during the development stage (74,341 ) (60,576 ) Total Stockholders' (Deficit) (49,741 ) (35,976 ) $ 385 $ - SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 3 CABLE NET, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED STATEMENTS OF OPERATIONS (unaudited) Cumulative from December 31, 1998 For the three months ended For the nine months ended (Inception) September 30, September 30, to 2007 2006 2007 2006 September 30, 2007 REVENUES $ - $ - $ - $ - $ - EXPENSES General and administrative 2,800 3,450 13,765 13,746 74,341 Total expenses 2,800 3,450 13,765 13,746 74,341 NET (LOSS) $ (2,800 ) $ (3,450 ) $ (13,765 ) $ (13,746 ) $ (74,341 ) NET (LOSS) PER SHARE * WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 7,000,000 7,000,000 7,000,000 7,000,000 *less than $(.01) per share SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 4 CABLE NET, INC. (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Cumulative from December 31, 1998 For the nine months ended (Inception) September 30, to 2007 2006 September 30, 2007 OPERATING ACTIVITIES Net (loss) from operations $ (13,765 ) $ (13,746 ) $ (74,341 ) Increase in Prepaid Expenses (385 ) (385 ) Decrease in Accounts Payable (244 ) (400 ) - NET CASH (USED BY) OPERATING ACTIVITIES (14,394 ) (14,146 ) (74,726 ) FINANCING ACTIVITIES Accounts payable - related parties 14,394 14,146 67,726 Proceeds from sale of common stock 7,000 NET CASH PROVIDED BY FINANCING ACTIVITIES 14,394 14,146 74,726 NET INCREASE IN CASH (0 ) (0 ) (0 ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ (0 ) $ (0 ) $ (0 ) SUPPLEMENTAL INFORMATION Officer advances contributed to capital $ 17,600 SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 5 CABLE NET, INC. (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF STOCKHOLDERS' (DEFICIT) (Deficit) Accumulated During the Common Stock Paid-in Development Shares Amount Capital Stage Total Balances, at inception - $ - $ - $ - $ - Issuance of stock, January 12,1999 at $.001 per share 7,000,000 7,000 7,000 Net (loss) for the year (3,735 ) (3,735 ) Balances, December 31, 1999 7,000,000 7,000 - (3,735 ) 3,265 Net (loss) for the year (4,485 ) (4,485 ) Balances, December 31, 2000 7,000,000 7,000 - (8,220 ) (1,220 ) Net (loss) for the year (4,185 ) (4,185 ) Balances, December 31, 2001 7,000,000 7,000 - (12,405 ) (5,405 ) Net (loss) for the year (4,335 ) (4,335 ) Balances, December 31, 2002 7,000,000 7,000 - (16,740 ) (9,740 ) Net (loss) for the year (4,358 ) (4,358 ) Balances, December 31, 2003 7,000,000 7,000 - (21,098 ) (14,098 ) Paid in capital 17,600 17,600 Net (loss) for the year (8,127 ) (8,127 ) Balances, December 31, 2004 7,000,000 7,000 17,600 (29,225 ) (4,625 ) Net (loss) for the year (15,661 ) (15,661 ) Balances, December 31, 2005 7,000,000 7,000 17,600 (44,886 ) (20,286 ) Net (loss) for the year (15,690 ) (15,690 ) Balances, December 31, 2006 7,000,000 7,000 17,600 (60,576 ) (35,976 ) (unaudited) Net (loss) for the period (13,765 ) (13,765 ) Balances, September 30, 2007 (unaudited) 7,000,000 $ 7,000 $ 17,600 $ (74,341 ) $ (49,741 ) SEE ACCOMPANYING NOTES TO FINANCIAL STATEMENTS 6 CABLE NET, INC. (A DEVELOPMENT STAGE ENTERPRISE) NOTES TO FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION In the opinion of management, the accompanying unaudited condensed financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the Company’s financial position as of September 30, 2007 and the results of its operations and cash flows for the three and nine months ended September 30, 2007 have been made.Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. These condensed financial statements should be read in conjunction with the financial statements and notes thereto contained in the Company’s Form 10-KSB for the year ended December 31, 2006. NOTE 2 – GOING CONCERN Our financial statements have been presented on the basis that we are a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.Our ability to continue in existence is dependent on our ability to develop additional sources of capital, locate and merge with a profitable merger candidate, or achieve profitable operations. Since our inception, we have sustained losses and have a deficit in equity. Management’s plan is to pursue a stock exchange transaction with a viable entity.The accompanying financial statements do not include any adjustments that might result from the outcome of these uncertainties. NOTE 3 – ACCOUNTS PAYABLE – RELATED PARTIES Since we do not have a bank account, we were advanced funds for our overhead and operating expenses by an affiliated company owned by our President since 2004. During the quarters ended September 30, 2007 and 2006, the affiliate was credited with incurred accounting fees of $2,000 and various fees of $510, totaling $2,510, and accounting fees of $2,000 and various fees of $375, totaling $2,375, respectively. We also accrued payroll for our President for each of the periods ending September 30, 2007 and 2006, of $375, and office rent of $300, which we consider to be the fair value for such items. No accruals to our President have been paid since he took office in 2004.As of September 30, 2007 we owed the affiliate $41,351, and our President $8,775. 7 ITEM 2. PLAN OF OPERATION For the near term, we continue to seek merger and/or acquisition candidates.We have had no operations since inception and are financially dependent on our shareholders, who have financed our existence to date.Management of the Company believes that its shareholders will continue to provide the finances the Company requires, without the need to raise additional capital. PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS None ITEM 2. CHANGES IN SECURITIES None Item 6. Exhibits and Reports on Form 8-K (a) Exhibits 31.1 Certificate of CEO as Required by Rule 13a-14(a)/15d-14 31.2 Certificate of CFO as Required by Rule 13a-14(a)/15d-14 32.1 Certificate of CEO as Required by Rule Rule 13a-14(b) and Rule 15d-14(b) (17 CFR 240.15d-14(b)) and Section 1350 of Chapter 63 ofTitle 18 of the United States Code (b) Reports on Form 8-K None SIGNATURES In accordance with Section 12 of the Securities Exchange Act of 1934, the registrant caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. CABLE NET INC. (Registrant) By:/s/ Frank Marasco Frank Marasco Principal Executive Officer Date:November 12, 2007 By:/s/ Maria Marasco Maria Marasco Principal Financial Officer Date: November 12, 2007 By:/s/ Maria Marasco Maria Marasco Principal Accounting Officer Date: November 12, 2007 In accordance with the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By:/s/ Frank Marasco Frank Marasco Director Date: November 12, 2007 8
